Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 1 of 7                 PageID #: 82




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


 FALLEN PRODUCTIONS, INC.,                           CIV. NO. 20-00004 JAO-RT
 ET AL.,

                       Plaintiffs,
                                                     ORDER GRANTING PLAINTIFF’S
        vs.                                          EX PARTE MOTION FOR LEAVE TO
                                                     SERVE THIRD PARTY SUBPOENA
 HARRY BEASOR, ET AL.,                               PRIOR TO A RULE 26(F)
                                                     CONFERENCE
                       Defendants.



  ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO SERVE
     THIRD PARTY SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE

        Before the Court is Plaintiff LHF Productions, Inc.’s (“Plaintiff LHF

 Productions”) “Plaintiffs’ [sic] Ex Parte Motion for Leave to Serve Third Party Subpoena

 Prior to a Rule 26(F) Conference,” filed on January 6, 2020 (“Motion”). ECF No. 12.

 The Court elects to decide this matter without a hearing pursuant to Rule 7.1(c) of the

 Local Rules of Practice for the United States District Court for the District of Hawaii.

 After careful consideration of the Motion, the record established in this action, and the

 applicable law, the Court GRANTS Plaintiff’s Motion.

                                      BACKGROUND

        On January 3, 2020, the Plaintiffs in this case filed their Complaint alleging that

 Defendants are liable for direct and contributory copyright infringement in violation of 17

 U.S.C. §§ 101, et seq. ECF No. 1 at 2. In the Complaint, Plaintiff LHF Productions

 claims it owns the copyright for the motion picture “London Has Fallen.” ECF No. 1-1.
Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 2 of 7                   PageID #: 83




        Plaintiff LHF Productions alleges that the Defendants are BitTorrent users who

 used their computers to illegally copy, reproduce, redistribute, perform, or display the

 motion picture. ECF No. 1 at 17. Plaintiff LHF Productions has identified Defendant

 Harry Beasor. ECF No. 1 at 4. However, Plaintiff LHF Productions does not know the

 identities of the Doe Defendants. Id. Plaintiff LHF Productions claims that it

 investigated and learned that Defendants’ IP addresses were assigned by the Internet

 Service Provider (“ISP”) Charter Communications, LLC dba Spectrum (“Spectrum”).

 ECF No. 12-1 at 2. Plaintiff LHF Productions seeks permission to conduct early

 discovery to Spectrum to obtain the identities of the subscribers connected to the IP

 addresses that have been linked to the alleged infringement of Plaintiff LHF Productions’

 motion picture.

                                        DISCUSSION

        Generally, unless authorized by a court order, a party may not seek discovery prior

 to the Federal Rule of Civil Procedure 26(f) conference. Fed. R. Civ. P. 26(d)(1). In rare

 circumstances, “courts have made exceptions, permitting limited discovery to ensue after

 filing of the complaint to permit the plaintiff to learn the identifying facts necessary to

 permit service on the defendant.” Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573,

 577 (N.D. Cal. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). In

 deciding whether early discovery should be permitted, courts consider whether a plaintiff

 has shown good cause. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273,

 276 (N.D. Cal. 2002). “Good cause” can be found where the “need for expedited



                                               2
Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 3 of 7                 PageID #: 84




 discovery, in consideration of the administration of justice, outweighs the prejudice to the

 responding party.” Id.

        The Ninth Circuit has held that when a defendant’s identity is unknown , a

 plaintiff “should be given an opportunity through discovery to identify the unknown

 defendants, unless it is clear that discovery would not uncover the identity, or that the

 complaint would be dismissed on other grounds.” Gillespie, 629 F.2d at 642. Courts

 examine various factors when evaluating whether a plaintiff has established good cause

 for early discovery to assist in the identification of Doe defendants. Such factors include

 (1) whether the plaintiff has made a prima facie showing of infringement, (2) whether the

 plaintiff has identified the Doe defendants with sufficient particularity, and (3) whether

 the requested discovery is likely to lead to identifying information. See, e.g., Patrick

 Collins, Inc. v. Does 1-1219, No. C 10-14468 LB, 2010 WL 5422569, at *2 (N.D. Cal.

 Dec. 28, 2010) (citations omitted). Courts have found that good cause exists to permit

 “expedited discovery to ascertain the identities of Doe defendants in copyright

 infringement actions.” AF Holdings LLC v. Doe, No. Civ. S-12-1078 GEB, 2012 WL

 1610185, at *2 (E.D. Cal. May 8, 2012) (citing UMG Recordings, Inc. v. Doe., No. C-08-

 03999 RMW, 2008 WL 4104207 (N.D. Cal. Sept. 4, 2008); Arista Records LLC v. Does

 1-43, Civil No. 07cv2357-LAB (POR), 2007 WL 4538697 (S.D. Cal. Dec. 20, 2007)).

        Here, the Court finds that Plaintiff LHF Productions has established good cause to

 engage in early discovery. Defendants’ identities are unknown, and Plaintiff LHF

 Productions seeks early discovery to identify the Doe Defendants. First, the Plaintiff

 LHF Productions has made a prima facie showing of direct and contributory copyright
                                               3
Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 4 of 7                 PageID #: 85




 infringement. Plaintiff LHF Productions has alleged that (1) it owns and has registered

 the copyrighted work at issue (ECF No. 1 at 8); (2) the Defendants reproduced and

 distributed that work without authorization (ECF No. 1 at 17); and (3) Plaintiff LHF

 Productions was damaged by Defendants’ actions (ECF NO. 1 at 17). As to Plaintiff

 LHF Productions’ claim for contributory copyright infringement, Plaintiff LHF

 Productions alleges that each Defendant caused or materially contributed to the direct

 infringement of Plaintiff LHF Productions’ copyright by other Defendants participating

 in the peer-to-peer file-sharing protocol. ECF No. 1 at 18-19. These allegations are

 minimally sufficient to state a claim for contributory copyright infringement. See Ellison

 v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004).

        Second, Plaintiff LHF Productions has identified the Defendants with as much

 specificity as possible. Plaintiff LHF Productions states that the Defendants are persons

 or entities and that these persons or entities have been observed and documented as

 infringing on its copyrighted work. ECF No. 1 at 15-16. Plaintiff LHF Productions

 provided as Exhibit 3 to their Complaint (ECF No. 1-3) a list of the IP addresses

 associated with each of the Defendants, along with the “hit date” that each IP address

 subscriber allegedly infringed on Plaintiff LHF Productions’ copyrighted work. The IP

 addresses are located in the State of Hawaii, which indicates that the Court likely has

 jurisdiction over the Defendants. It does not appear that there are any other measures

 Plaintiff LHF Productions could have taken to identify the Defendants other than to

 obtain the subscribers’ identifying information from Spectrum.



                                              4
Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 5 of 7                   PageID #: 86




        Third, Plaintiff LHF Productions demonstrated that the proposed subpoena seeks

 information likely to lead to identifying information that will allow it to effect service of

 process on the Defendants.1 Based on the foregoing, the Court finds that Plaintiff LHF

 Productions has demonstrated good cause to grant leave to conduct early discovery.

                                        CONCLUSION

        The Court GRANTS Plaintiff LHF Productions’ Motion for Leave to Serve

 Third Party Subpoena Prior to Rule 26(f) Conference as follows:

        1.     Plaintiff LHF Productions is allowed to serve a Rule 45 subpoena on

 Spectrum to obtain the name and address of each subscriber associated with the IP

 addresses on the dates indicated in Exhibit 2 to the Complaint.

        2.     Plaintiff LHF Productions shall serve a copy of this Order with any

 subpoenas issued pursuant to this Order.

        3.     The subpoenas authorized by this Order shall be deemed appropriate court

 orders under 47 U.S.C. § 551.




 1
   The information requested by Plaintiff LHF Productions may identify the subscriber
 associated with each IP address. However, that information may not necessarily reveal
 the identity of the person or entity that allegedly infringed Plaintiff LHF Productions’
 work. “Home wireless networks are ubiquitous, meaning that a single IP address can
 simultaneously support multiple computer devices throughout the home and, if not
 secured, additional devices operated by neighbors or passersby. Thus, the risk of false
 positives is very real.” Thompsons Film, LLC v. Does 1-194, No. C13–0560RSL, 2014
 WL 585862, at *1 (W.D. Wash. Feb. 14, 2014). As noted by another court, “it is no more
 likely that the subscriber to an IP address carried out a particular computer function . . .
 than to say an individual who pays the telephone bill made a specific telephone call.” In
 re BitTorrent Adult Film Copyright Infringement Cases, 296 F.R.D. 80, 84 (E.D.N.Y.
 2012).
                                                5
Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 6 of 7                PageID #: 87




        4.     Spectrum shall have 30 days from the date of service upon it to serve the

 subscribers of the IP addresses with a copy of the subpoenas and a copy of this Order.

 Spectrum may serve the subscribers by any reasonable means, including written notice

 sent to the subscriber’s last known address via first class mail.

        5.     The subscribers shall have 30 days from the date of service upon them to

 file any motions in this court contesting the subpoena. If that 30-day period lapses

 without a subscriber contesting the subpoena, Spectrum shall have 10 days to produce the

 information responsive to the subpoena to the Plaintiff LHF Productions.

        6.     After Spectrum are properly served with Rule 45 subpoenas as detailed

 above, Spectrum shall preserve all subpoenaed information pending the delivery of such

 information to the Plaintiff LHF Productions or the resolution of a timely filed and

 granted motion to quash the subpoena with respect to such information.

        7.     Any information disclosed to Plaintiff LHF Productions in response to a

 subpoena may be used by Plaintiff LHF Productions solely for the purpose of protecting

 their rights under the Copyright Act, 17 U.S.C. § 101, et seq.

 //

 //

 //

 //

 //

 //



                                               6
Case 1:20-cv-00004-JAO-RT Document 19 Filed 02/18/20 Page 7 of 7            PageID #: 88




       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, February 18, 2020.




                                           /s/ Rom A. Trader
                                           Rom A. Trader
                                           United States Magistrate Judge




 ________________________________________________________________________
 CV 20-00004 JAO-RT; Fallen Productions, Inc., et al. v. Harry Beasor, et al.; Order
 Granting Plaintiff’s Ex Parte Motion for Leave to Serve Third Party Subpoena Prior to a
 Rule 26(F) Conference



                                           7
